Exhibit 10.1

Execution Copy

ROLLOVER AGREEMENT

This ROLLOVER AGREEMENT, is dated as of August 13, 2019 (this “Agreement”),
between BCEC—Port Holdings (Delaware), LP, a Delaware limited partnership
(“Aggregator”), and the individual named on the signature page hereto (the
“Investor”).

WHEREAS, Aggregator has entered into an Agreement and Plan of Merger, dated as
of the date hereof with Presidio, Inc., a Delaware corporation (the “Company”)
and Port Merger Sub, Inc., a Delaware corporation (“Merger Sub”) (as may be
amended, modified or supplemented from time to time, the “Merger Agreement”),
pursuant to which on the terms and subject to the conditions set forth therein,
Merger Sub shall be merged with and into the Company, with the Company as the
surviving corporation in the Merger. Certain capitalized terms used in this
Agreement are defined in Section 2 hereof and other capitalized terms used but
not defined herein shall have the meanings set forth in the Merger Agreement;

WHEREAS, the Investor desires to, immediately prior to and contingent upon the
occurrence of, the Merger, contribute Rollover Stock to Aggregator in exchange
for the issuance by Aggregator to the Investor of a number of Class A-2 limited
partnership units of Aggregator (“Aggregator Units”), as determined in
accordance with this Agreement; and

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and conditions as hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency is hereby acknowledge, the
parties hereto, intending to be legally bound, do hereby agree as follows:

1. Rollover. Effective as of the Rollover Closing, upon the terms and subject to
the conditions of this Agreement, the Investor hereby sells, transfers,
contributes and delivers to Aggregator all of his right, title, and interest in
and to the Rollover Stock, and Aggregator hereby acquires and accepts the
Rollover Stock. In consideration therefore, at the Rollover Closing, Aggregator
shall issue to the Investor a number of Aggregator Units with the same value
(based on the price per unit paid by Sponsor to acquire equity interests in
Aggregator) as the Rollover Value. Aggregator and Investor agree to treat the
contribution of the Rollover Stock as a tax-deferred contribution pursuant to
Section 721 of the Internal Revenue Code of 1986, as amended (the “Code”), and
not to take any tax position inconsistent with such agreed position, except in
each case as otherwise required by a “determination” within the meaning of
Section 1313(a) of the Code.

2. Certain Definitions. The following terms have the following meaning when used
in this Agreement:

(a) “Rollover Stock” means a number of shares of Common Stock of the Company
specified on the signature page hereto (as equitably adjusted in the event of
any stock splits, consolidations, sub-divisions, reclassifications or the like).

(b) “Rollover Value” means the product of (i) the Merger Consideration and
(ii) the number of Rollover Stock.

(c) “Sponsor” means BC European Capital X-1 to 10 and 5A LP, and BCEC X
Luxembourg 1 SCSp, and their affiliates.



--------------------------------------------------------------------------------

3. Rollover Closing.

(a) The closing of the transactions contemplated hereby (the “Rollover Closing”)
will take place immediately prior to the Effective Time.

(b) At or prior to the Rollover Closing, Aggregator and the Investor shall
execute and deliver a limited partnership agreement on customary terms and
giving effect to the terms related thereto set forth in Exhibit A hereto (the
“LPA”). The Investor agrees that the issuance by Aggregator Units pursuant to
this Agreement is expressly conditioned upon the execution and delivery by the
Investor of the LPA.

(c) If the Investor holds a Certificate evidencing Rollover Stock, the Investor
shall surrender such Certificate at the Rollover Closing to Aggregator. At or
prior to the Rollover Closing, the Investor shall provide instructions to the
Company’s transfer agent to transfer all of the Rollover Stock to the name of
the Investor. The Investor shall take all other actions and execute all other
documents as reasonably requested by Aggregator to effect the transfer of the
Rollover Stock to Aggregator as of the Rollover Closing.

4. Termination. This Agreement shall automatically terminate if, at any time
prior to the Rollover Closing, the Merger Agreement shall have been terminated
in accordance with its terms by any of the parties thereto. In the event of any
termination of this Agreement as provided in this Section 4, this Agreement
shall forthwith become wholly void and of no further force or effect and there
shall be no liability on the part of any parties hereto or their respective
officers or directors, except as provided in Section 5. This Agreement may be
terminated by the Aggregator if, at any time prior to the Closing, Investor
ceases to be employed by the Company or any of its Subsidiaries.

5. Representations and Warranties of the Investor. The Investor represents and
warrants to Aggregator that:

(a) The Investor is competent to, and has sufficient capacity to, execute and
deliver this Agreement and the agreements contemplated hereby and to perform the
Investor’s obligations hereunder and thereunder. This Agreement has been, and at
the Rollover Closing the LPA will be, duly executed and delivered by the
Investor and, assuming the due authorization, execution and delivery of this
Agreement or the LPA, as applicable, by Aggregator, this Agreement constitutes
and the LPA will constitute the valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions;

(b) The execution, delivery and performance by the Investor of this Agreement
and the agreements contemplated hereby and the consummation by the Investor of
the transactions contemplated hereby and thereby does not and will not, with or
without the giving of notice or the passage of time or both, (i) violate the
provisions of any law, rule or regulation applicable to the Investor or the
Investor’s properties or assets; (ii) violate any judgment, decree, order or
award of any court, governmental or quasi-governmental agency or arbitrator
applicable to the Investor or Investor’s properties or assets; or (iii) result
in any breach of any terms or conditions, or constitute a default under, any
contract, agreement or instrument to which the Investor is a party or by which
the Investor or Investor’s properties or assets are bound;

(c) There is no Litigation to which the Investor is a party pending or, to the
knowledge of the Investor, threatened that would, or would reasonably be
expected to, impair, prevent, prohibit or materially delay the transactions
contemplated by this Agreement;

 

2



--------------------------------------------------------------------------------

(d) As of the date hereof and on the date of the Rollover Closing, the Investor
holds of record and beneficially owns the Rollover Stock, free and clear of all
Liens, and has full and sole right, power and authority to transfer the Rollover
Stock to Aggregator. On the date of the Rollover Closing, the Investor will not
be a party to any option, warrant, purchase right, or other Contract or
commitment (other than this Agreement) that could require, or restrict or impair
the ability of, the Investor to sell, transfer, or otherwise dispose of any
capital stock of the Company;

(e) The Investor’s principal place of residence is as set forth on the signature
page hereto;

(f) There is no liability or obligation created or incurred by the Investor to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Aggregator or any of its
current or future Affiliates could become liable or obligated;

(g) The Investor acknowledges and represents that the Investor has been advised
by Aggregator that:

(i) the offer and sale of the Aggregator Units have not been registered under
the Securities Act;

(ii) the Investor must continue to bear the economic risk of the investment in
the Aggregator Units unless the offer and sale of such Aggregator Units are
subsequently registered under the Securities Act and all applicable state
securities laws or an exemption from such registration is available;

(iii) there is no established market for the Aggregator Units and it is not
anticipated that there will be any public market for the Aggregator Units in the
foreseeable future;

(iv) Investor understands that the LPA will contain restrictions on the
transferability of the Aggregator Units and will provide that, in the event that
the conditions relating to the transfer of any Aggregator Units in such document
have not been satisfied, the Investor will not be able to transfer any such
Aggregator Units, and unless otherwise specified, Aggregator will not recognize
the transfer of any such Aggregator Units on its books and records or issue any
certificates representing any such Aggregator Units, and any purported transfer
not in accordance with the terms of the LPA shall be void; and

(v) a notation shall be made in the appropriate records of Aggregator indicating
that the Aggregator Units are subject to restrictions on transfer and, if
Aggregator should at some time in the future engage the services of a securities
transfer agent, appropriate stop-transfer instructions will be issued to such
transfer agent with respect to the Aggregator Units;

(h) the Investor acknowledges and understands that an investment in the
Aggregator Units involves substantial risks and that the Investor could lose all
or a portion of the investment in the Aggregator Units;

(i) the Investor’s financial situation is such that the Investor can afford to
bear the economic risk of holding the Aggregator Units for an indefinite period
of time, has adequate means for providing for the Investor’s current needs and
personal contingencies, and can afford to suffer a complete loss of the
Investor’s investment in the Aggregator Units;

 

3



--------------------------------------------------------------------------------

(j) the Investor’s knowledge and experience in financial and business matters
are such that the Investor is capable of evaluating the merits and risks of the
investment in the Aggregator Units;

(k) the Investor understands that an investment in the Aggregator Units is a
speculative investment which involves a high degree of risk of loss of the
Investor’s investment therein, there are substantial restrictions on the
transferability of the Aggregator Units and, on the date of the Rollover Closing
and for an indefinite period following such date, there will be no public market
for the Aggregator Units and, accordingly, it may not be possible for the
Investor to liquidate the Investor’s investment in case of emergency, if at all;

(l) the Investor has been given the opportunity to examine all documents and to
ask questions of, and to receive answers from, Aggregator and its
representatives concerning Aggregator and its subsidiaries, the Merger and the
terms and conditions of the Aggregator Units;

(m) the Investor has had an opportunity to seek such professional advice
(including with respect to the legal and tax consequences under federal, state,
local, and other Laws of the United States or any other country and the possible
effects of changes in any such Laws) as he has deemed appropriate under the
circumstances and has adequate information concerning the business and financial
condition of Aggregator and its Subsidiaries to make an informed decision
regarding the transactions contemplated by this Agreement;

(n) the Investor understands that after consummation of the Rollover Closing and
the Effective Time, the consolidated total indebtedness of Aggregator and its
subsidiaries (including the Company) will be significantly greater than the
consolidated total Indebtedness of the Company and its subsidiaries prior to the
Closing Date;

(o) the Investor is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D under the Securities Act and and the Aggregator Units to be
acquired by it pursuant to this Agreement are being acquired for its own account
and not with a view to any distribution thereof or with any present intention of
offering or selling any of the Aggregator Units in a transaction that would
violate the Securities Act or the securities laws of any state of the United
States of America or any other applicable jurisdiction, and has delivered, or
will deliver, to Aggregator a true, correct and complete questionnaire
substantially in the form attached hereto as Exhibit B;

(p) the Aggregator Units to be acquired by it pursuant to this Agreement are
being acquired for Investor’s own account and not with a view to any
distribution thereof or with any present intention of offering or selling any of
the Aggregator Units in a transaction that would violate the Securities Act or
the securities laws of any state of the United States of America or any other
applicable jurisdiction;

(q) The Investor understands that there may be additional issuances of equity
securities of Aggregator and the Aggregator Units issued hereunder may be
diluted in connection with such issuances;

(r) The Investor has not been induced to agree to execute this Agreement by any
statement, act or representation of any kind or character by anyone, except as
contained herein and in the Merger Agreement, the LPA and confirms that it is
not purchasing the Aggregator Units as a result of any form of general
solicitation or general advertising, including (i) any advertisement, article,
notice or other communications published in any newspaper, magazine or similar
media or broadcast over television or radio or (ii) any seminar or meeting whose
attendees were invited by any general solicitation or general advertising;

 

4



--------------------------------------------------------------------------------

(s) The Investor has not been subject to any event specified in Rule 506(d)(1)
of the Securities Act or any proceeding or event that could result in any such
disqualifying event (“Disqualifying Event”) that would either require disclosure
under the provisions of Rule 506(e) of the Securities Act or result in
disqualification under Rule 506(d)(1) of Aggregator’s use of the Rule 506
exemption;

(t) The Investor acknowledges that it has conducted, to its satisfaction, an
independent investigation and verification of the financial condition, results
of operations, assets, liabilities, properties and projected operations of
Aggregator and its Subsidiaries and, in making its determination to proceed with
the transactions contemplated by this Agreement, the Investor has relied on the
results of such Investor’s own independent investigation and verification, in
addition to the representations and warranties of Aggregator expressly and
specifically set forth in this Agreement. Such representations and warranties by
Aggregator constitute the sole and exclusive representations and warranties of
Aggregator or any other person (including Sponsor and its affiliates) to the
Investor in connection with this Agreement, whether in writing, orally or
otherwise, and the Investor understands, acknowledges and agrees that all other
representations and warranties of any kind or nature in connection with this
agreement, express or implied and the accuracy and completeness thereof
(including any relating to the future or historical financial condition, results
of operations, assets or liabilities of Aggregator or its subsidiaries or the
accuracy and completeness of any information supplied relating to Aggregator or
its subsidiaries) are specifically disclaimed by Aggregator and are not being
relied upon by the Investor or any of its representatives or affiliates; and

(u) The Investor understands that Aggregator is relying upon the accuracy and
completeness of the representations contained herein (including the exhibits
hereto) in complying with its obligations under applicable Law.

6. Representations and Warranties of the Aggregator. The Aggregator represents
and warrants to the Investor that:

(a) the Aggregator is a limited partnership duly organized, existing and in good
standing under the laws of the State of Delaware, is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to be so qualified could not reasonably be expected to have a material adverse
effect on the Aggregator, and has full power and authority to enter into and
perform its obligations under or with respect to this Agreement, to sell the
Aggregator Units to the Investor in accordance with the terms hereof;

(b) the execution, delivery and performance by the Aggregator and the sale of
the Aggregator Units to the Investor in accordance with the terms hereof and
thereof, are within its organizational powers and have been duly authorized by
all necessary organizational action on the part of the Aggregator;

(c) this Agreement has been duly executed and delivered by the Aggregator, and
each of the Aggregator Units will be validly issued to the Investor in
accordance with the terms hereof and thereof. This Agreement constitutes the
legal, valid and binding obligations of the Aggregator, enforceable against the
Aggregator in accordance with its respective terms (except as such
enforceability may be limited by the Enforceability Exceptions); and

(d) the execution, delivery, and performance of this Agreement by the Aggregator
does not and will not conflict with, violate, or cause a breach of any material
agreement, contract, or instrument to which the Aggregator is a party or any
judgment, order, or decree to which the Aggregator is subject.

 

5



--------------------------------------------------------------------------------

7. Merger Agreement. The Investor acknowledges and agrees that neither
Aggregator nor any of its officers, directors or affiliates will have any
liability or obligation to the Investor with respect to this Agreement resulting
from or arising out of any termination of the Merger Agreement or any failure to
complete the Merger or any breach of the Merger Agreement by Aggregator or any
other party thereto.

8. Restriction on Transfers; Appraisal Rights. The Investor hereby agrees,
during the earlier of the Effective Time and the termination of the Merger
Agreement in accordance with its terms, not to, directly or indirectly, in whole
or in part, (i) sell, transfer, pledge, encumber, assign or otherwise dispose
of, or enter into any contract, option or other arrangement or understanding
with respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition of, or limitation on the voting rights of, any of the Rollover Stock
(any such action, a “Transfer”), or (ii) grant any proxies or powers of attorney
with respect to the Rollover Stock, deposit any such Rollover Stock into a
voting trust or enter into a voting agreement with respect to any such Rollover
Stock, in each case with respect to any vote on the approval and adoption of the
Merger Agreement. The Investor hereby irrevocably and unconditionally waives any
and all rights that may arise with respect to the Merger or any of the
transactions contemplated by the Merger Agreement to demand appraisal of any
Rollover Stock (including, without limitation, under Section 262 of the DGCL) or
any rights that the Investor may have to dissent from the Merger.

9. Confidentiality. Other than as required pursuant to applicable Law (including
the rules of any applicable stock exchange), the Investor agrees, in connection
with the execution of this Agreement, to not disclose the contents of, or make
any public announcement regarding, this Agreement and the transactions
contemplated hereby, without obtaining the prior written approval of the
Aggregator.

10. Non-Recourse. All claims or causes of Litigation (whether in Contract or in
tort, in law or in equity) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution, performance or non-performance of
this Agreement (including any representation or warranty made in or in
connection with this Agreement) may be made by any party hereto only against the
Persons that are expressly identified as parties hereto, and (a) no Person who
is not a named party to this Agreement, including any Non-Party Affiliates,
shall have any Liability (whether in Contract or in tort, in law or in equity,
or based upon any theory that seeks to impose Liability of an entity party
against its owners or Affiliates) to any party to this Agreement for any
obligations or Liabilities arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of this
Agreement or its negotiation or execution; and (b) each party hereto or thereto
waives and releases all such liabilities, claims and obligations against any
such Non-Party Affiliates.

11. Agreement to Cooperate; Further Assurances. Investor and Aggregator shall
each use its reasonable best efforts to take, or cause to be taken, all action
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated hereby.

12. Bad Actor Event. The Investor will promptly notify Aggregator in writing if
the Investor becomes subject to a Disqualifying Event at any time after the date
hereof. In the event that the Investor becomes subject to a Disqualifying Event
at any time after the date hereof, the Investor agrees and covenants to use such
Investor’s commercially reasonable efforts to coordinate with Aggregator (i) to
provide documentation as reasonably requested by Aggregator or its Subsidiaries
related to any such Disqualifying Event and (ii) to implement a remedy to
address the Investor’s changed circumstances such that the changed circumstances
will not affect in any adverse respect Aggregator’s and its Affiliates’ ongoing
and/or future reliance on the Rule 506 exemption under the Securities Act.

13. Notices. Any notice, request, instruction or other document or other
communication to be given hereunder by a party hereto shall be in writing and
shall be deemed to have been given (1) when received if given in person or by
courier or a courier service (providing proof of delivery), (2) on the date of
transmission if sent by email or facsimile by 5:00 p.m. New York City time on a
Business Day or,

 

6



--------------------------------------------------------------------------------

otherwise, on the next succeeding Business Day, (3) on the next Business Day if
sent by an overnight delivery service marked for overnight delivery (providing
proof of delivery), or (4) five (5) Business Days after being deposited in the
U.S. mail, certified or registered mail, postage prepaid:

(a) If to Aggregator, to it at the following address:

BCEC—Port Holdings (Delaware), LP

c/o BC Partners Advisors L.P.

650 Madison Avenue

New York, New York 10022

Attention: Fahim Ahmed

Email: Fahim.Ahmed@bcpartners.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Peter Martelli, P.C.; Dvir Oren, P.C.; Abhishek Kolay

Email: peter.martelli@kirkland.com; dvir.oren@kirkland.com;

abhishek.kolay@kirkland.com

(b) If to the Investor, to the address indicated in the signature pages hereto.

14. Governing Law; Consent to Jurisdiction. This Agreement and all claims,
controversies, disputes or proceedings in connection with the transactions
contemplated by this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware applicable to contracts executed in and
to be performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of Laws principles. All
Litigation arising out of or relating to this Agreement shall be heard and
determined in the Court of Chancery of the State of Delaware (or, if the Court
of Chancery of the State of Delaware declines to accept jurisdiction over any
Litigation, any state or federal court within the State of Delaware) and the
parties hereto hereby irrevocably submit to the exclusive jurisdiction and venue
of such courts in any such Litigation and irrevocably waive the defense of an
inconvenient forum or lack of jurisdiction to the maintenance of any such
Litigation. To the fullest extent permitted by applicable Law, each of the
parties hereto hereby consents to the service of process in accordance with
Section 13; provided, that nothing herein shall affect the right of any party to
serve legal process in any other manner permitted by Law. The parties hereto
agree that a final judgment in any such Litigation shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law; provided, however, that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, a final trial court judgment.

15. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES OF FACT AND LAW, AND THEREFORE, EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY OTHERWISE
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THE NEGOTIATION, EXPLORATION, DUE DILIGENCE WITH
RESPECT TO OR ENTERING INTO OF THIS AGREEMENT, OR THE TRANSACTIONS. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT a. NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN

 

7



--------------------------------------------------------------------------------

THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, b. EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, c. EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND d. EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

16. Successors and Assigns. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors.

17. Limitation on Assignment. This Agreement may not be assigned by any party
hereto without the prior written consent of the other party hereto. Any
assignment or delegation in derogation of this provision shall be null and void.

18. Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

19. Interpretation. The headings preceding the text of Sections included in this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement. The parties
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, the
language shall be construed as mutually chosen by the parties to express their
mutual intent, and no rule of strict construction shall be applied against any
party. Any reference to any federal, state, local or foreign statute or Law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.

20. Survival. The representations and warranties contained herein will survive
the Rollover Closing.

21. Amendments and Waivers. No amendment, modification or supplement to the
Agreement shall be enforced against any party unless such amendment,
modification or supplement is in writing and signed by Aggregator and the
Investor. Any waiver by any party of any term of this Agreement shall not
operate as or be construed to be a waiver of any other term of this Agreement.
Any waiver must be in writing and signed by the Party charged therewith.

22. Integration. This Agreement, together with all documents referenced herein,
contains the entire understanding of the parties with respect to the subject
matter hereof and thereof. This Agreement supersedes all prior agreements and
understandings between the parties with respect to this subject matter. Nothing
in this Agreement, express or implied, is intended to or shall confer upon any
Person other than the parties and their respective successors and permitted
assigns any legal or equitable right, benefit or remedy of any nature under or
by reason of this Agreement.

23. Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof.

24. Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in addition to any other
remedy to which they are entitled at law or in equity.

 

8



--------------------------------------------------------------------------------

[Signatures follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BCEC—Port Holdings (Delaware), LP   By: Its:



--------------------------------------------------------------------------------

INVESTOR  

 

Name: Address:

My “Rollover Stock” will be 363,656 shares of Common Stock representing 2⁄3rd of
the shares of Common Stock owned by me.



--------------------------------------------------------------------------------

Exhibit A

(Separately attached)



--------------------------------------------------------------------------------

Exhibit B

FORM OF ACCREDITED INVESTOR QUESTIONNAIRE

Please check the appropriate representation, if any, that applies to you.

                         I am an Accredited Investor (as defined in Rule 501 of
Regulation D promulgated under the Securities Act) because I certify that (check
all appropriate descriptions that apply):

a.                          I am a natural person whose individual net worth, or
joint net worth with my spouse, exceeds $1,000,000. For purposes of this item,
“net worth” means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary home) over total liabilities. Total liabilities excludes any
mortgage on the primary home in an amount of up to the home’s estimated fair
market value as long as the mortgage was incurred more than 60 days before the
Securities are purchased, but includes (i) any mortgage amount in excess of the
home’s fair market value and (ii) any mortgage amount that was borrowed during
the 60-day period before the closing date for the sale of Securities for the
purpose of investing in the Securities.

b.                          I am a natural person who had individual income
exceeding $200,000 in each year of the Relevant Period1 and I have a reasonable
expectation of reaching the same income level in the current calendar year. For
purposes of this item, “income” means annual adjusted gross income, as reported
for federal income tax purposes, plus (i) the amount of any tax-exempt interest
income received; (ii) the amount of losses claimed as a limited partner in a
limited partnership; (iii) any deduction claimed for depletion; (iv) amounts
contributed to an IRA or Keogh retirement plan; (v) alimony paid; and (vi) any
gains excluded from the calculation of adjusted gross income pursuant to the
provisions of Section 1202 of the Internal Revenue Code of 1986, as amended.

c.                          I am a natural person who had joint income with my
spouse exceeding $300,000 in each year of the Relevant Period and I have a
reasonable expectation of reaching the same income level in the current calendar
year, as defined above.

d.                          I am a director, executive officer or general
partner of the Aggregator, or a director, executive officer or general partner
of a general partner of the Aggregator. (For purposes of this item, “executive
officer” means the president; any vice president in charge of a principal
business unit, division or function, such as sales, administration or finance;
or any other person or persons who perform(s) similar policymaking functions for
the Aggregator.)

             I am not an accredited investor because none of the above criteria
apply to me.

By:                                                                

Name:                                                           

State of Residence:                                 

 

1 

“Relevant Period” means each of the two calendar years immediately preceding the
date of execution of this questionnaire.